Citation Nr: 1751122	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-06 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for left knee osteoarthritis.

3.  Entitlement to service connection for right knee osteoarthritis.


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 and from May 1981 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 (notice sent March 2011) and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, low back disability was incurred as a result of service.

2.  Resolving all doubt in the Veteran's favor, left and right knee osteoarthritis are as a result of the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for low back disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Service connection for left knee osteoarthritis is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  Service connection for right knee osteoarthritis is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claims.  However, inasmuch as this decision grants service connection for the claims on appeal, there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain chronic diseases (including arthritis), may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Low Back Disability

The Veteran's service treatment and medical examination and history reports show complaints, treatment and diagnosis of chronic low back pain.  He has a current diagnosis of degenerative changes of the lumbosacral spine.  The Veteran contends that his current back disability is directly related to his military service and that he has suffered from a low back disorder since service.  There is conflicting medical evidence in this case.  A December 2010 VA spine report contains a negative nexus opinion, whereas an August 2017 private doctor's opinion indicates that the Veteran's low back disability had its onset in service.  Both doctors reviewed the Veteran's record and provided a rationale for their opinions, and the private doctor cited to the Veteran's reported history in reaching his opinion.  The evidence in this case is in relative equipoise, and, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for low back disability.  This claim is thus granted in full.  38 U.S.C.A. § 5107(b).  

Bilateral Knee Osteoarthritis

The Veteran's service treatment records show he was seen and treated for bilateral knee pain in June 1976.  At that time a provisional diagnosis of chondromalacia was rendered; as well as an impression of probable early tibial stress reactions, bilaterally.  He has current diagnoses of degenerative change in the right and left knees.  The Veteran contends that his current bilateral knee disability is directly related to his military service and that he has suffered from a bilateral knee disorder since service.  There is conflicting medical evidence in this case.  An October 2011 VA knee and lower leg examination report and a September 2012 VA medical opinion contains negative nexus opinions, whereas an August 2017 private doctor's opinion indicates that the Veteran's bilateral knee disability had its onset in service.  Each of the medical providers reviewed the Veteran's record and provided a rationale for their opinions, and the private doctor cited to the Veteran's reported history in reaching his opinion.  The evidence in this case is in relative equipoise, and, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for left and right knee osteoarthritis.  These claims are granted in full.  38 U.S.C.A. § 5107(b).  
ORDER

Service connection for a back disability is granted.

Service connection for left knee osteoarthritis is granted.

Service connection for right knee osteoarthritis is granted.




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


